EXHIBIT 10.6

 

ACKNOWLEDGEMENT

AND RELEASE AGREEMENT

 

READ IT CAREFULLY

 

NOTICE TO WILLIAM HUMMEL

 

This is a very important legal document, and you should carefully review and
understand the terms and effect of this document before signing it.  By signing
this Acknowledgement and Release (“Release Agreement”), you are agreeing to
completely release First Perry Bancorp, Inc., the First National Bank of
Marysville, HNB Bancorp, Inc., Halifax National Bank, and the holding company
created under the Agreement and Plan of Consolidation between First Perry
Bancorp, Inc. and HNB Bancorp, Inc. dated on or about June 18, 2008 currently
referred to as Riverview Financial Corporation, and their subsidiaries,
affiliates, directors and officers.  Therefore, you should consult with an
attorney before signing this Agreement.  You have twenty-one (21) days from the
day of receipt of this document to consider the Agreement. The twenty-one (21)
days will begin to run on the day after receipt.  If you choose to sign the
Agreement, you will have an additional seven (7) days following the date of your
signature to revoke the Agreement, and the Agreement shall not become effective
or enforceable until the revocation period has expired.

 

This Acknowledgement and Release Agreement (the “Release Agreement”) is entered
into as of June 18, 2008, by and among First Perry Bancorp, Inc. (“First
Perry”), the First National Bank of Marysville (“Marysville”), HNB Bancorp, Inc.
(“HNB”), Halifax National Bank (“Halifax”), the holding company created under
the Agreement and Plan of Consolidation between First Perry Bancorp, Inc. and
HNB Bancorp, Inc. dated June 18, 2008 currently referred to as Riverview
Financial Corporation (“Holding Company”), and William Hummel (“Executive”).

 

WHEREAS, Executive is the Chief Executive Officer of First Perry and Marysville;

 

WHEREAS, First Perry and HNB will enter into an Agreement and Plan of
Consolidation dated June 18, 2008 (“Consolidation Agreement”) pursuant to which
First Perry and HNB shall consolidate into the new Holding Company which is a
Pennsylvania business corporation (the “Consolidation”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Consolidation Agreement, Marysville has agreed to make
the payments set forth herein in exchange for the execution of this Release
Agreement and an employment agreement between the Holding Company and Executive
(“Hummel Employment Agreement”);

 

WHEREAS, First Perry and HNB are only willing to enter into the Consolidation
Agreement on the condition that Executive provides the inducements set forth in
this Agreement by executing this Release Agreement and entering into the Hummel
Employment Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, it is agreed as follows:

 

1.             Retirement.  Executive, First Perry, Marysville, HNB, and Halifax
hereby mutually agree that the Executive shall retire from the position of Chief
Executive Officer of First Perry and Marysville absolutely at the effective time
of the Consolidation, as defined in the Consolidation Agreement.

 

2.             Consideration.  Beginning on the effective date of the
Consolidation, as defined in the Consolidation Agreement, in consideration of
signing this Release Agreement, First Perry shall pay Executive the equivalent
to one year’s salary in twenty-four equal monthly installments.

 

3.             Release and Waiver.

 

Executive, on behalf of himself, his heirs and assigns, irrevocably and
unconditionally releases First Perry, Marysville, HNB, Halifax, Holding Company
and their respective predecessors, successors, affiliates, subsidiaries,
parents, partners, shareholders, directors, officers, agents, employees,
attorneys, and all other persons or entities who could be said to be jointly or
severally liable with them from all claims, controversies, liabilities, demands,
causes of action, debts, obligations, promises, acts, agreements, and damages of
whatever kind or nature, whether known or unknown, suspected or unsuspected,
foreseen or unforeseen, liquidated or contingent, related to Executive’s
employment, termination of employment, including but not limited to, any and all
claims for breach of express or implied contract or covenant of good faith and
fair dealing (whether written or oral), all claims for retaliation or violation
of public policy, breach of promise, detrimental reliance or tort (e.g.
intentional infliction of emotional distress, defamation, wrongful termination,
interference with contractual or advantageous relationship, etc), whether based
on common law or otherwise; all claims arising under Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act; the
Federal Older Workers Benefit Protection Act, the Family and Medical Leave Act,
any Whistleblower provision of any statute or law, the Americans with
Disabilities Act; the Employee Retirement Income Security Act of 1974, any other
statute, regulation or law or amendments thereto, claims for emotional distress,
mental anguish, personal injury, loss of consortium; any and all claims that may
be asserted on

 

2

--------------------------------------------------------------------------------


 

Executive’s behalf by others (including the Equal Employment Opportunity
Commission); or any other federal, state or local laws or regulations relating
to employment or benefits associated with Executive’s employment.

 

EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND FINAL BAR TO
ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST FIRST PERRY,
MARYSVILLE, HNB, HALIFAX, AND HOLDING COMPANY TO THE EXTENT PROVIDED ABOVE BUT
THAT IT DOES NOT RELASE ANY CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS
AGREEMENT.

 

4.             Acceptance Period.

The following notice is included in this Release Agreement as required by the
Older Workers Benefit Protection Act:

 

You have up to twenty-one (21) days from the date of receipt of this release to
accept the terms of this release, although you may accept it at any time within
those twenty-one (21) days.  You are advised to consult with an attorney
regarding this release.

 

The twenty-one (21) day period will begin to run on the day after Executive
receives this Release Agreement.  It will then run for a full twenty-one (21)
calendar days and expire at the end of the twenty-first day (the “Acceptance
Period”).  In order to accept this Release Agreement, Executive must sign his
name and date his signature at the end of this letter and return it to HNB and
First Perry via Renee Lieux, Bybel Rutledge LLP, 1017 Mumma Road, Suite 302,
Lemoyne, Pennsylvania 17043.  If the twenty-first day of the Acceptance Period
falls on a Saturday, a Sunday, or a legal holiday, Ms. Lieux’s receipt of his
acceptance by the close of business on the next business day immediately
following such Saturday, Sunday or legal holiday will be sufficient to effect a
timely acceptance of this Release Agreement.

 

5.             Revocation Period.  Executive has the right to revoke this
Release Agreement at any time within seven (7) days from the date Executive
signs and delivers this Agreement to First Perry and HNB (the “Revocation
Period”), and this Agreement will not become effective and enforceable until the
Revocation Period has expired.  (NOTE:  The Revocation Period will begin on the
day after the day on which Executive has signed this Agreement and delivered it
to First Perry and HNB and, as indicated by the date Executive affixes to his
signature at the end of this Agreement.  It will then run for seven calendar
days and expire at the end of the seventh day.)  In order to revoke this
Agreement, Executive must notify First Perry and HNB in writing of his decision
to revoke the Agreement.  Executive must ensure that First Perry and HNB (via
Ms. Lieux, at the address indicated in Paragraph 4 above) receives his written
notice of revocation at her office in Lemoyne, Pennsylvania within the
aforementioned Revocation Period.  If the seventh day of the

 

3

--------------------------------------------------------------------------------


 

Revocation Period falls on a Saturday, a Sunday, or a legal holiday, First Perry
and HNB’s receipt of his notice of revocation by the close of business on the
next business day immediately following such Saturday, Sunday or legal holiday
will be sufficient to effect a timely revocation of this Agreement.  Provided
that the Revocation Period expires without Executive having revoked this
Agreement, this Agreement shall take effect on the next day following the
Revocation Period, and such next day shall constitute the Effective Date hereof.

 

Executive further agrees that the consideration described in this Release
Agreement shall be in full satisfaction of any and all claims for payments or
benefits, whether expressed or implied, that Executive may have arising out of
his employment relationship, or his service as an employee or officer of HNB or
Halifax, the termination of such employment relationship.

 

6.             Cooperation and Non-Disparagement.  Executive agrees that he will
not disparage or make derogatory comments about First Perry, Marysville, HNB,
Halifax, Holding Company or any of their subsidiaries or affiliates and
including their present and former officers, directors, employees, agents, or
attorneys, or their business practices.

 

7.             Confidential Information; Nonsolicitation and Noncompetition.

 

a.             Executive agrees that he will not communicate the terms and
conditions of this Agreement or the negotiations preceding it to any persons
other than his spouse, attorneys and tax advisors.

 

b.             Executive hereby acknowledges that as a result of his employment,
he has had access to, obtained, or developed certain confidential, nonpublic,
and/or legally privileged information, which includes, but is not limited to:
information relating to First Perry’s, Marysville’s, HNB’s, Halifax’s, and
Holding Company’s past, present or future business activities; trade secrets;
financial information; technical systems; new product development; acquisition
prospects and strategies; compliance matters; information contained in personnel
files and medical files; the business operations; the internal structure of
First Perry, Marysville, HNB, Halifax, and Holding Company; the names of and any
and all information, including personal consumer information requiring
protection under federal financial privacy laws, respecting the past, present
and prospective customers or clients of First Perry, Marysville, HNB, Halifax,
and Holding Company; target customers or markets; past, present or future
research done by Corporation respecting the business or operations of First
Perry, Marysville, HNB, Halifax, and Holding Company; financial information;
vendor or provider contracting arrangements; funding sources, services; systems;
methods of operation; sales and marketing information; methods; procedures;
referral sources, referral source information, or referral lists; revenues;
costs; expenses; operating data; reimbursements; contracts; contract forms;
arrangements; plans; prospects; correspondence; memoranda and office records;
electronic and data

 

4

--------------------------------------------------------------------------------


 

processing files and records; identities, addresses, telephone numbers,
electronic mail addresses, or other methods of contacting persons who might use
or currently use the services of or who have been customers of First Perry,
Marysville, HNB, Halifax, and Holding Company (“Information”).  All such
Information, marketing methods, supplies, files (closed or pending), literature,
policies and procedure manuals, as well as any information regarding any and all
aspects of First Perry, Marysville, HNB, Halifax, and Holding Company, or being
used by First Perry, Marysville, HNB, Halifax, and Holding Company, are the sole
and confidential property of First Perry, Marysville, HNB, Halifax, and Holding
Company and shall be treated as confidential.  Executive agrees to hold
inviolate, not to disclose, and to keep secret all such Information and will not
for any reason or purpose use, permit to be used, or disclose to any party any
Information.

 

c.             Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Holding Company and accordingly agrees
that, for two years from the effective date as defined in the Consolidation
Agreement, Executive shall not, except as otherwise permitted in writing by the
Holding Company (i) be engaged, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise of any person, firm, corporation or
enterprise engaged in the banking (including bank holding company) or financial
services industry in Perry, Cumberland or Dauphin County (“Non-Competition
Area”) or (ii) directly or indirectly solicit persons or entities who were
customers or referral sources of First Perry, Marysville, HNB, Halifax, and
Holding Company or their subsidiaries to become a customer or referral source of
a person or entity other than First Perry, Marysville, HNB, Halifax, and Holding
Company or their subsidiaries.

 

8.             First Perry, Marysville, HNB, Halifax, or Holding Company Not
Executive’s Advisor.  First Perry, Marysville, HNB, Halifax, and Holding Company
make no representation or warranty, express or implied, to Executive regarding
the treatment of this Release Agreement or any payments Executive may receive by
virtue of or in connection with any provision of this Release Agreement, under
state, federal, or local laws pertaining to income or other taxation, nor do
they  provide to Executive any advice regarding the financial, investment, or
legal desirability of his entering into this Release Agreement or making any
elections or granting any releases referred to herein; and Executive
acknowledges that it is and has been his sole and entire responsibility to
explore any such aspects of this Release Agreement with attorneys and/or other
advisors of his own selection, in connection with both his decision to enter
into this Agreement and any decisions or elections which Executive may
subsequently make in relation to any of the subject matter of this Release
Agreement.

 

9.             Agreement Freely and Voluntarily Entered Into.  Executive
warrants and represents that he has signed this Release Agreement after review
and consultation

 

5

--------------------------------------------------------------------------------


 

with legal counsel of his choice and that he understands this Release Agreement
and signs it freely, knowingly and voluntarily, without any legal reservation
and fully intending to be legally bound hereby.

 

10.           Executive’s Representations.  In connection with his entering into
this Release Agreement, and as an inducement for First Perry, Marysville, HNB,
and Halifax to enter into this Release Agreement as well as the Consolidation
Agreement, Executive hereby represents the following matters:

 

a.             That Executive has carefully read and fully understands all of
the provisions of this Release Agreement which sets forth the entire agreement
between Executive and First Perry, Marysville, HNB, and Halifax regarding the
termination of Executive’s employment and Executive’s releasing First Perry,
Marysville, HNB, Halifax, and Holding Company, and that Executive has not relied
upon any representations or statements, written or oral, not set forth in this
document; and

 

b.             That Executive has had such time as Executive deemed necessary to
review, consider, and deliberate as to the terms of this Release Agreement.

 

11.           Severability.  Should any provision(s) of this Agreement be
determined, in a proceeding to enforce or interpret this Agreement, to be
invalid or unenforceable, then, provided that the provision(s) deemed to be
invalid or unenforceable do not constitute all or substantially all of the
undertakings by either Executive or First Perry, Marysville, HNB, Halifax, and
the Holding Company, the remainder of this Release Agreement shall continue in
full force and effect.

 

12.           Notices.  Unless otherwise provided in this Release Agreement, any
notice required or permitted to be given under this Release Agreement shall be
deemed properly given if in writing and if mailed by registered or certified
mail, postage prepaid with return receipt requested, to Executive’s residence,
in the case of notices to Executive, and to the principal executive offices of
First Perry, Marysville, HNB, and Halifax in the case of notices to First Perry,
Marysville, HNB, and Halifax.

 

13.           Choice of Law.  This Agreement shall be governed by, construed
under and enforced pursuant to the laws of the Commonwealth of Pennsylvania.

 

14.           Complete Written Settlement.  This Release Agreement expresses a
full and complete settlement of all disputes between Executive and First Perry,
Marysville, HNB, Halifax, and the Holding Company and their subsidiaries. 
Executive agrees that there are absolutely no agreements or reservations
relating to termination of Executive’s employment and Executive’s release of
First Perry, Marysville, HNB, Halifax, and the

 

6

--------------------------------------------------------------------------------


 

Holding Company that are not clearly expressed in writing herein.  This
Agreement may not be modified except in writing signed by all parties hereto.

 

15.           Binding on Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.

 

16.           Counterparts.  This Agreement may be executed in multiple
counterparts, and shall be fully valid, legally binding and enforceable whether
executed in a single document or in such counterparts.

 

17.           Termination.  This Agreement shall terminate and be null and void
upon a termination of the Consolidation Agreement in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ATTEST:

 

HNB BANCORP, INC.

 

 

 

 

 

 

/s/ Robert M. Garst

 

By:

/s/ Kirk D. Fox

 

 

 

 

 

 

 

 

HALIFAX NATIONAL BANK

 

 

 

/s/ Robert M. Garst

 

By:

/s/ Kirk D. Fox

 

 

 

 

 

FIRST PERRY BANCORP, INC.

 

 

 

/s/ Dorothy A. Taylor

 

By:

/s/ Robert M. Garst

 

 

 

 

 

THE FIRST NATIONAL BANK OF MARYSVILLE

 

 

 

/s/ Dorothy A. Taylor

 

By:

/s/ Robert M. Garst

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Robert M. Garst

 

/s/ William Hummel

 

 

William Hummel

 

7

--------------------------------------------------------------------------------